Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 06/07/2022 has been entered into this application. Claims 2, 5-6, 10, 17, 19 and 20 are cancelled. 

Response to Arguments
Applicant’s arguments/remarks, (see pages 06/07/2022), filed on 25 October 2019, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Claims 2, 5-6, 10, 17, 19 and 20 are cancelled.
Allowable Subject Matter
Claims 1, 3-4, 7-9, 11-16, 18, and 21-22 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the measuring means comprise an image capture and analysis processing module comprising one or more pair of digital stereo cameras, one or more light sources to project light on the specimen and a temperature measuring means to measure the surface temperature of the specimen to captures images of the specimen surface at room temperature T1 and at a pre-specified temperature T2 to determine the surface flatness, deformation and/or coefficient of thermal expansion (CTE) on the surface of the test specimen, in combination with the rest of the limitations of the claim. Claims 3-4, 7-9, and 11-15 are allowable by virtue of their dependency. 
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a measuring means comprising an image capture and analysis processing module comprising one or more pair of digital stereo cameras, one or more light sources fitted with a designed pattern projection means to project said designed pattern on the specimen and a temperature measuring means to measure the surface temperature of the specimen to captures images of the specimen surface at room temperature T1, (4) heating up or cooling down the specimen via a temperature changing means to T, and repeating step (3) to take taking images of the test specimen by said measuring means at temperature T, (5) processing the images using an image capture and analysis processing means to determine strain arising from (T-T1), and determining surface flatness of a specimen based on the results of Step 5 while generating strain c versus temperature plot in combination with the rest of the limitations of the claim. Claims 18, 21 and 22 are allowable by virtue of their dependency.  
 The closest prior art reference of Lecomte et al. (2008/0055583 A1 ) discloses the use of prism to maintain optical alignment between terminals. 
However, Lecomte fail to disclose, teach or suggest wherein the measuring means comprise an image capture and analysis processing module comprising one or more pair of digital stereo cameras, one or more light sources to project light on the specimen and a temperature measuring means to measure the surface temperature of the specimen to captures images of the specimen surface at room temperature T1 and at a pre-specified temperature T2 to determine the surface flatness, deformation and/or coefficient of thermal expansion (CTE) on the surface of the test specimen, as claimed and as specified in the present application specification. This argument is persuasive. Therefore, the rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information As to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886